DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgement is made of amendment filed on June 13, 2022, in which claims 1, 11 and 14 are amended, claim 10 is canceled, claim 15 is new, and claims 1-9 and 11-15 are still pending.

Response to Arguments
3.	Applicant's arguments, filed on June 13, 2022, with respect to Claims 1-8 and 11-14 have been fully considered but they are not persuasive.  
4.	With regards to arguments for independent claims 1 and 14, applicants argue that Acharya (US 2017/0083998 A1), Crow et al. (US 2009/0153571 A1) and Hancock et al. (US 2005/0162434 A1) fail to disclose if an incorrect processing of a trace command is detected, then … saving of a graphic execution context of the graphic surface corresponding to said trace command is not done and implemented by a graphics processor…. However, the examiner respectfully disagrees and maintains in the grounds for rejection regarding claims 1 and 14, since in Acharya (US 2017/0083998 A1) teaches (“The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information. While increasing the computational cost for generating and comparing signatures, this increase in computational cost is offset in such examples because the processing unit may more efficiently reduce the number of saves and/or restores across multiple context switches. As used herein, reducing the number of saves and/or restores may also refer to reducing the amount of data being saved and/or the amount of data being restored.” [0096] ] “it may be that the processing unit does not need to save any context information (or only needs to save a portion of context information) corresponding to a process when the process is switched-out, but the processing unit may need to restore the context information or a part thereof upon switching-in the process during a subsequent context switch.” [0028]) Also, in Hancock et al. (US 2005/0162434 A1) teaches (“As stated above, the chain timer can also be used to enforce the periodic budgets allocated to each client. Specifically, during rendering, the processing time allocations are enforced to help further ensure that no graphics client uses more than its allocated processing time. Otherwise, a poor behaving graphics client could potentially take significantly more than its allocated budget. One method for enforcing the time partitioning is to track the processing time of each graphics primitive chain using the chain timer. When the chain timer reaches a point where the graphics primitive chain is about to exceed its budget, the graphics processor rendering is ended and the processing moves to the next appropriate graphics primitive chain. In some graphics processors, the processing can be ended by "resetting" the graphics processor and moving to the graphics primitive chain that corresponds to the next window in the periodic budget. Resetting the graphics processor clears the device out, and puts it in a state in which it can begin to render new graphics primitive chains.” [0055]) While Acharya teaches implemented by a graphics processor and saving of a graphic execution context of the graphic surface corresponding to said trace command is not done, Hancock teaches the graphics primitive chain exceed its budget which considered the incorrect processing.  Therefore, the combination of Acharya and Hancock teaches the arguments of the limitations for claims 1 and 14 as they are recited.
5.	The arguments with respect to independent claim 15 have been fully considered and they are persuasive.  Thus, claim 15 is allowed.
6.	The arguments with respect to dependent claim 9 have been fully considered and they are persuasive.  Thus, claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acharya (US 2017/0083998 A1) in view of Crow et al. (US 2009/0153571 A1) and Hancock et al. (US 2005/0162434 A1).
10.	With reference to claim 1, Acharya teaches A method for generating graphic surfaces to be displayed on a screen, the method being implemented by a graphics processor (“GPU 12 may store a fully formed image in system memory 10. Display processor 14 may retrieve the image from system memory 10 and/or output buffer 16 and output values that cause the pixels of display 8 to illuminate to display the image. In some examples, display processor 14 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending, and compositing. Display 8 may be the display of computing device 2 that displays the image content generated by GPU 12. Display 8 may be a liquid crystal display (LCD), an organic light emitting diode display (OLED), a cathode ray tube (CRT) display, a plasma display, or another type of display device.” [0062] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.”[0054]) Acharya also teaches generating a first graphic surface to be displayed on the screen; (“CPU 6 may generate a command stream to be executed by GPU 12 that causes viewable content to be displayed on display 8. For example, CPU 6 may generate a command stream that provides instructions for GPU 12 to render graphics data that may be stored in output buffer 16 for display at display 8.” [0064]) Acharya further teaches switching between generating the first graphic surface and generating a second graphic surface; generating the second graphic surface to be displayed on the screen; (“GPU 12 may context switch from one application to another application that may contain draws (e.g., graphics) or dispatches (e.g., compute).” [0070] “In response to receiving the context switch triggering event, the processing unit may be configured to prepare for a context switch (52) ultimately resulting in the processing unit context switching from a first process (e.g., the switched-out process) to a second process (e.g., the switched-in process). To do so, the processing unit may be configured to generate (54) one or more signatures corresponding to context information stored in on-chip memory of the processing unit. In some examples, the context information may correspond to the first process (e.g., the switched-out process).” [0091] “Graphics processing pipeline 30 may be configured to receive one or more graphics processing commands from CPU 6, via GPU driver 22, and to execute the graphics processing commands to generate displayable graphics images.” [0081]) Acharya teaches the switching includes:  + saving a graphic execution context of the first graphic surface; (“it may be that the processing unit saves context information corresponding to a process when the process is switched-out,” [0028]) Acharya also teaches if the generation of the second graphic surface had been interrupted during a preceding switch with the generation of another graphic surface, context having been saved during said preceding switch. (“a switched-out process may refer to a process for which execution is interrupted or paused (e.g., stopped, halted, postponed, etc.) for a switched-in process. … a switched-in process may refer to execution of a process on a processing unit that results in interrupting or pausing (e.g., stopping, halting, postponing, etc.) execution of another process (e.g., switched-out process).” [0038-0039] “a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a process schedule event, an interrupt, a request to transition from one mode to another mode, or any instruction relating to a triggering event causing the processing unit to prepare for a context switch, and ultimately perform a context switch. In some examples, a context switch may be triggered asynchronously from workload submission. For example, while a processing unit (e.g., GPU 12) may be working on something (e.g., a task or a process), the processing unit may provide a scheduler (e.g., scheduling processor or scheduling unit) with an interrupt or similar mechanism configured to preempt or otherwise interrupt what the processing unit is working on (e.g., a task or a process). In some examples, the processing unit may be configured to pause or otherwise stop execution of the first process before applying one or more signature algorithms to the context information corresponding to a switched-out process (e.g., the first process in this example). In other examples, the processing unit may be configured to apply one or more signature algorithms to the context information corresponding to a switched-out process (e.g., the first process in this example) before pausing or otherwise stopping execution of the process.”  [0090] “the state information corresponding to a process that is needed to resume the process following a context switch may refer to the state information that must be resident on the processing unit to resume processing following a context switch, or may refer to the state information that must be saved to and/or restored from external memory (e.g., off-chip memory such as system memory 10) to resume processing following a context switch. The state information saved for a process that is switched-out may or may not be the same state information that is restored for the process when that process is switched-in.” [0030]) Acharya further teaches the method further comprises verifying processing of trace commands received at an input of the graphics processor, and saving of a graphic execution context of the graphic surface corresponding to said trace command is not done during the subsequent switching step. (“The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information. While increasing the computational cost for generating and comparing signatures, this increase in computational cost is offset in such examples because the processing unit may more efficiently reduce the number of saves and/or restores across multiple context switches. As used herein, reducing the number of saves and/or restores may also refer to reducing the amount of data being saved and/or the amount of data being restored.” [0096] ] “it may be that the processing unit does not need to save any context information (or only needs to save a portion of context information) corresponding to a process when the process is switched-out, but the processing unit may need to restore the context information or a part thereof upon switching-in the process during a subsequent context switch.” [0028])

    PNG
    media_image1.png
    744
    475
    media_image1.png
    Greyscale


Acharya does not explicitly teach restoring a graphic execution context of the second graphic surface, the restored context having been saved; and if an incorrect processing of a trace command is detected, then generating a graphic surface corresponding to said trace command is interrupted; This is what Crow teaches.  Crow teaches restoring a graphic execution context of the second graphic surface, the restored context having been saved; (“The coarse rasterizer includes an interrupt handler 627 and a backing store 629. The interrupt handler 627 receives interrupts, and saves the state of the rasterizer in response to receipt of an interrupt. The interrupt handler 627 also restores the state of the rasterizer after serving another context in response to receipt of an interrupt. The backing store 629 is utilized by the interrupt handler 627 to store the state information of the rasterizer. The interrupt handler 627 may be implemented as software, firmware, hardware or a combination thereof. In one implementation, the interrupt handler 627 may be implemented in one or more computing device readable media containing a plurality of instructions which when executed cause the rasterizer to receive the interrupt, save the state of the rasterizer at the end of coarse rasterizing the current tile of the current primitive in response to an interrupt, and restore the state of the rasterizer after serving another context.” [0027]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crow into Acharya, in order to optimize for high-speed execution of graphics instructions/data.
The combination of Acharya and Crow does not explicitly teach if an incorrect processing of a trace command is detected, then generating a graphic surface corresponding to said trace command is interrupted; This is what Hancock teaches (“As stated above, the chain timer can also be used to enforce the periodic budgets allocated to each client. Specifically, during rendering, the processing time allocations are enforced to help further ensure that no graphics client uses more than its allocated processing time. Otherwise, a poor behaving graphics client could potentially take significantly more than its allocated budget. One method for enforcing the time partitioning is to track the processing time of each graphics primitive chain using the chain timer. When the chain timer reaches a point where the graphics primitive chain is about to exceed its budget, the graphics processor rendering is ended and the processing moves to the next appropriate graphics primitive chain. In some graphics processors, the processing can be ended by "resetting" the graphics processor and moving to the graphics primitive chain that corresponds to the next window in the periodic budget. Resetting the graphics processor clears the device out, and puts it in a state in which it can begin to render new graphics primitive chains.” [0055]) Hancock teaches the graphics primitive chain is exceed its budget which considered the incorrect processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock into the combination of Acharya and Crow, in order to allocate processing resources to multiple windows and enforce that allocation to assure that each window receives its needed processing allocation.
11.	With reference to claim 2, Acharya teaches the graphic surfaces are generated for several distinct software applications, and each respective software application is associated with a set of graphic surface(s) and graphic execution context(s). (“A user may provide input to computing device 2 to cause CPU 6 to execute one or more software applications, such as one or more software application 18. The one or more software applications 18 that execute on CPU 6 (or on one or more other components of computing device 2) may include, for example, an operating system, a word processor application, an email application, a spreadsheet application, a media player application, a video game application, a graphical user interface application, or another type of software application that uses graphical data for 2D or 3D graphics. Additionally, CPU 6 may execute GPU driver 22 for controlling the operation of GPU 12. … One or more software applications 18 that execute on, for example, CPU 6 may include one or more graphics rendering instructions that instruct CPU 6 to cause the rendering of graphics data to display 8. … One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.” [0052-0054] “Context information may include one or more of software programmed state information, hardware modified state information, hardware generated state and/or data information. Software programmed state information may include control register information, constant information, etc. For example, software programmed state information for GPU 12 may include the stream of commands received by GPU 12 from, for example, GPU driver 22 executing on CPU 6 for a particular process.” [0035])
12.	With reference to claim 3, Acharya teaches sets are disjoint from one another; each set including a list of attribute(s) for each graphic surface. (“A single signature may be generated for each application of a signature algorithm. For example, if two signatures are generated for the context information, that means that two signature algorithms were applied to two different sets of context information.” [0094] “Geometry processing stage 34 may perform per-vertex operations and/or primitive setup operations on one or more vertices in order to generate primitive data for rasterization stage 36. Each vertex may be associated with a set of attributes, such as, e.g., positional coordinates, color values, a normal vector, and texture coordinates.” [0083])
13.	With reference to claim 4, Acharya teaches a respective overall limit duration ​is associated with the generation of the set of graphic surface(s) of each software application, and if the overall limit duration is reached for a respective application during generating a current graphic surface of the set of graphic surface(s) of said respective application, then said generating the current graphic surface is interrupted, and the switching step is done before the generating a subsequent graphic surface of a set of graphic surface(s) of another software application. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI. … GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 8. Thus, when one or more software applications 18 executing on CPU 6 requires graphics processing, CPU 6 may provide graphics rendering commands along with graphics data to GPU 12 for rendering to display 8. The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc.” [0054-0055]  “The processing unit may be configured to receive a context switch triggering event (50). At the time the triggering event is received, the processing unit may be executing one or more processes. In some examples, a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a process schedule event, an interrupt, a request to transition from one mode to another mode, or any instruction relating to a triggering event causing the processing unit to prepare for a context switch, and ultimately perform a context switch. In some examples, a context switch may be triggered asynchronously from workload submission. For example, while a processing unit (e.g., GPU 12) may be working on something (e.g., a task or a process), the processing unit may provide a scheduler (e.g., scheduling processor or scheduling unit) with an interrupt or similar mechanism configured to preempt or otherwise interrupt what the processing unit is working on (e.g., a task or a process). … In response to receiving the context switch triggering event, the processing unit may be configured to prepare for a context switch (52) ultimately resulting in the processing unit context switching from a first process (e.g., the switched-out process) to a second process (e.g., the switched-in process). To do so, the processing unit may be configured to generate (54) one or more signatures corresponding to context information stored in on-chip memory of the processing unit. In some examples, the context information may correspond to the first process (e.g., the switched-out process).” [0090-0091])
14.	With reference to claim 5, Acharya teaches a respective unitary limit duration ​is associated with each generating a respective graphic surface, and if the unitary limit duration for a respective graphic surface is reached, then the generating the respective graphic surface is interrupted, and the switching step is done before the generating a subsequent graphic surface. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI. … GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 8. Thus, when one or more software applications 18 executing on CPU 6 requires graphics processing, CPU 6 may provide graphics rendering commands along with graphics data to GPU 12 for rendering to display 8. The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc.” [0054-0055]  “The processing unit may be configured to receive a context switch triggering event (50). At the time the triggering event is received, the processing unit may be executing one or more processes. In some examples, a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a process schedule event, an interrupt, a request to transition from one mode to another mode, or any instruction relating to a triggering event causing the processing unit to prepare for a context switch, and ultimately perform a context switch. In some examples, a context switch may be triggered asynchronously from workload submission. For example, while a processing unit (e.g., GPU 12) may be working on something (e.g., a task or a process), the processing unit may provide a scheduler (e.g., scheduling processor or scheduling unit) with an interrupt or similar mechanism configured to preempt or otherwise interrupt what the processing unit is working on (e.g., a task or a process). … In response to receiving the context switch triggering event, the processing unit may be configured to prepare for a context switch (52) ultimately resulting in the processing unit context switching from a first process (e.g., the switched-out process) to a second process (e.g., the switched-in process). To do so, the processing unit may be configured to generate (54) one or more signatures corresponding to context information stored in on-chip memory of the processing unit. In some examples, the context information may correspond to the first process (e.g., the switched-out process).” [0090-0091])
15.	With reference to claim 6, Acharya teaches each graphic surface is associated with a respective generating frequency, and the value of the unitary limit duration of a respective graphic surface depends on the generating frequency of said graphic surface. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096])
16.	With reference to claim 7, Acharya teaches a maximum refresh time is associated with each respective graphic surface, the value of the maximum refresh time depending on the dimensions of the respective graphic surface, and if the maximum refresh time is reached for a respective graphic surface during a generating step of said respective graphic surface, then the generating step of the respective graphic surface is interrupted, and the saving of a graphic execution context of said respective graphic surface is not done during the subsequent switching step. (“the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information. While increasing the computational cost for generating and comparing signatures, this increase in computational cost is offset in such examples because the processing unit may more efficiently reduce the number of saves and/or restores across multiple context switches. As used herein, reducing the number of saves and/or restores may also refer to reducing the amount of data being saved and/or the amount of data being restored.” [0096] “The processing unit may be configured to receive a context switch triggering event (50). At the time the triggering event is received, the processing unit may be executing one or more processes. In some examples, a context switch triggering event may be triggered by or be received from, for example, a scheduler (e.g., a scheduling processor or a scheduling unit) in a multitasking environment, an interrupt handler for handling one or more interrupts, or a mode controller for controlling a transition between modes (e.g., when switching over from kernel mode to user mode). In such examples, the triggering event may itself be a process schedule event, an interrupt, a request to transition from one mode to another mode, or any instruction relating to a triggering event causing the processing unit to prepare for a context switch, and ultimately perform a context switch. In some examples, a context switch may be triggered asynchronously from workload submission. For example, while a processing unit (e.g., GPU 12) may be working on something (e.g., a task or a process), the processing unit may provide a scheduler (e.g., scheduling processor or scheduling unit) with an interrupt or similar mechanism configured to preempt or otherwise interrupt what the processing unit is working on (e.g., a task or a process). … In response to receiving the context switch triggering event, the processing unit may be configured to prepare for a context switch (52) ultimately resulting in the processing unit context switching from a first process (e.g., the switched-out process) to a second process (e.g., the switched-in process). To do so, the processing unit may be configured to generate (54) one or more signatures corresponding to context information stored in on-chip memory of the processing unit. In some examples, the context information may correspond to the first process (e.g., the switched-out process).” [0090-0091] “Though the size, orientation, and other attributes of the common or similar item may be different between two games, context switching between these two games may avoid redundant save and/or restore operations where the context information between the games relates to common or similar subject matter. For example, the way the tree is drawn (color, texture, etc.) may be described in context information while the dimensions/coordinates of the tree itself correspond to the data that a GPU processes.” [0021] “it may be that the processing unit does not need to save any context information (or only needs to save a portion of context information) corresponding to a process when the process is switched-out, but the processing unit may need to restore the context information or a part thereof upon switching-in the process during a subsequent context switch.” [0028])
17.	With reference to claim 8, the combination of Acharya and Crow does not explicitly teach emitting an error signal if the maximum refresh time is reached for a respective graphic surface during a generating step of said respective graphic surface. This is what Hancock teaches (“As stated above, the chain timer can also be used to enforce the periodic budgets allocated to each client. Specifically, during rendering, the processing time allocations are enforced to help further ensure that no graphics client uses more than its allocated processing time. Otherwise, a poor behaving graphics client could potentially take significantly more than its allocated budget. One method for enforcing the time partitioning is to track the processing time of each graphics primitive chain using the chain timer. When the chain timer reaches a point where the graphics primitive chain is about to exceed its budget, the graphics processor rendering is ended and the processing moves to the next appropriate graphics primitive chain. In some graphics processors, the processing can be ended by "resetting" the graphics processor and moving to the graphics primitive chain that corresponds to the next window in the periodic budget. Resetting the graphics processor clears the device out, and puts it in a state in which it can begin to render new graphics primitive chains.” [0055]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock into the combination of Acharya and Crow, in order to allocate processing resources to multiple windows and enforce that allocation to assure that each window receives its needed processing allocation.
18.	With reference to claim 11, Acharya teaches teach the graphic execution context of the graphics surface corresponding to said trace command (“Graphics processing pipeline 30 may be configured to receive one or more graphics processing commands from CPU 6, via GPU driver 22, and to execute the graphics processing commands to generate displayable graphics images.” [0081] “the processing unit may be configured to apply a signature algorithm to context information as a whole. In other examples, the processing unit may be configured to apply a signature algorithm to each type or group of context information instead of the context information as a whole. In such examples, it may be recognized that certain types or groups of context information may change more frequently than other types or groups of context information. The processing unit may be configured to track each type or group of context information for changes by applying a signature algorithm to generate a signature for each type or group of context information.” [0096])
The combination of Acharya and Crow does not explicitly teach the graphic execution context is positioned in an invalid state, for a later reset. This is what Hancock teaches (“The start and stop timer packets are used to start and stop a chain timer. As described above, the chain timer measures the actual processing time used to render the graphics primitive chain. This measurement can be used to adjust the parameters that estimate the processing time for graphics primitives, helping improve the accuracy of the estimation. This measurement can also be used to enforce the allocated partition by ending processing of the chain when it is about to exceed its budget. As discussed above, the processing can be ended by resetting the graphics processor, discarding any remaining chains for the current scene, and moving to the first chain for the next scene. The start and stop timer packets are used to control the chain timer to facilitate this functionality.” [0067]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hancock into the combination of Acharya and Crow, in order to allocate processing resources to multiple windows and enforce that allocation to assure that each window receives its needed processing allocation.
19.	With reference to claim 12, Acharya teaches during the switching step, the graphic execution context saved for the respective graphic surface includes at least one information item chosen from the group consisting of: + a rendering library information item; + an information item on a memory location and a memory size of graphic command(s) to be executed for the respective graphic surface; and + an information item of a hardware resource of the graphics processor accessible for the graphic execution of the respective graphic surface. (“the minimal set of data corresponding to a process that is needed to resume the process following a context switch may refer to the minimal set of data that must be resident on the processing unit to resume processing following a context switch, or may refer to the minimal set of data that must be saved to and/or restored from external memory (e.g., off-chip memory such as system memory 10) to resume processing following a context switch.” [0027] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.” [0054] “GPU 12 may, in some instances, be integrated into a motherboard of computing device 2. In other instances, GPU 12 may be present on a graphics card that is installed in a port in the motherboard of computing device 2 or may be otherwise incorporated within a peripheral device configured to interoperate with computing device 2. In some examples, GPU 12 may be on-chip with CPU 6, such as in a system on chip (SOC) GPU 12 may include one or more processors, such as one or more microprocessors, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), digital signal processors (DSPs), or other equivalent integrated or discrete logic circuitry. GPU 12 may also include one or more processor cores, so that GPU 12 may be referred to as a multi-core processor. In some examples, GPU 12 may be specialized hardware that includes integrated and/or discrete logic circuitry that provides GPU 12 with massive parallel processing capabilities suitable for graphics processing.” [0060])
20.	With reference to claim 13, Acharya teaches the rendering library information item is chosen from the group consisting of: a color, a line width, a texture, a texture attribute, a list attribute and an alphanumeric attribute. (“Graphics API 19 may be, for example, an Open Graphics Library (OpenGL®) API, an Open Graphics Library Embedded Systems (OpenGL ES) API, a Direct3D API, an X3D API, a RenderMan API, a WebGL API, an Open Computing Language (OpenCL™), or any other public or proprietary standard GPU compute API. “ [0053] “GPU 12 may be configured to perform graphics operations to render one or more graphics primitives to display 8. Thus, when one or more software applications 18 executing on CPU 6 requires graphics processing, CPU 6 may provide graphics rendering commands along with graphics data to GPU 12 for rendering to display 8. The graphics data may include, e.g., drawing commands, state information, primitive information, texture information, etc. … One or more software applications 18 may invoke GPU driver 22, to issue one or more commands to GPU 12 for rendering one or more graphics primitives into displayable graphics images (e.g., displayable graphical data). For example, one or more software applications 18 may, when executed, invoke GPU driver 22 to provide primitive definitions to GPU 12. In some instances, the primitive definitions may be provided to GPU 12 in the form of a list of drawing primitives, e.g., triangles, rectangles, triangle fans, triangle strips, etc. The primitive definitions may include vertex specifications that specify one or more vertices associated with the primitives to be rendered. The vertex specifications may include positional coordinates for each vertex and, in some instances, other attributes associated with the vertex, such as, e.g., color coordinates, normal vectors, and texture coordinates. The primitive definitions may also include primitive type information (e.g., triangle, rectangle, triangle fan, triangle strip, etc.), scaling information, rotation information, and the like.” [0055-0056])
21.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale.  Acharya additionally teaches A graphics processor able to generate graphic surfaces to be displayed on a screen, the graphics processor comprising: - a generating module; - a switching module (“CPU 6 may be a microprocessor, such as a central processing unit (CPU) configured to process instructions of a computer program for execution. CPU 6 may comprise a general-purpose or a special-purpose processor that controls operation of computing device 2. A user may provide input to computing device 2 to cause CPU 6 to execute one or more software applications, such as one or more software application 18. The one or more software applications 18 that execute on CPU 6 (or on one or more other components of computing device 2) may include, for example, an operating system, a word processor application, an email application, a spreadsheet application, a media player application, a video game application, a graphical user interface application, or another type of software application that uses graphical data for 2D or 3D graphics. Additionally, CPU 6 may execute GPU driver 22 for controlling the operation of GPU 12.” [0052] “One or more software applications 18 may include one or more drawing instructions that instruct GPU 12 to render a graphical user interface (GUI), a graphics scene, graphical data, or other graphics related data. For example, the drawing instructions may include instructions that define a set of one or more graphics primitives to be rendered by GPU 12. In some examples, the drawing instructions may, collectively, define all or part of a plurality of windowing surfaces used in a GUI.” [0054] “Display 8 may be the display of computing device 2 that displays the image content generated by GPU 12. Display 8 may be a liquid crystal display (LCD), an organic light emitting diode display (OLED), a cathode ray tube (CRT) display, a plasma display, or another type of display device. In some examples, display 8 may be integrated within computing device 2. For instance, display 8 may be a screen of a mobile telephone.” [0062] “In the context of context switching in GPU 12, the context information may include or otherwise constitute rendering state information. GPU 12 may context switch from one process to another process at any point in the graphics processing pipeline 30.” [0069] “the functionality described herein may be provided within dedicated hardware and/or software modules configured for context switching and/or parallel processing.” [0129])

Allowable Subject Matter
22.	Claim 15 is allowed.
Prior art in the record, e.g., existing prior Acharya (US 2017/0083998 A1), Crow et al. (US 2009/0153571 A1) and Hancock et al. (US 2005/0162434 A1), alone or combined do not teach the claim features of “each generating step of a respective graphic surface further includes incrementing a respective time counter for each graphic surface, and the switching step further includes saving the value of the time counter of the graphic surface whose graphic execution context is saved.”
23.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 9, the prior art of record fails to either individually or in combination teach the claimed feature of “each generating step of a respective graphic surface further includes incrementing a respective time counter for each graphic surface, and the switching step further includes saving the value of the time counter of the graphic surface whose graphic execution context is saved.”

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 8:00 - 4:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619












.